Exhibit Cogo Group, Inc. Reports Highest Annual Revenue Ever for 2008 · 2008 full year revenue of $287.2 million grew 25.7% from 2007, with Q4 revenue up 16.1% year-over-year · Management reiterates Q1 2009 guidance of $60-65 million in revenue and Non-GAAP EPS Diluted estimated at $0.12-13. · The Company continues to target gross margins of 15% and operating margins of 10% SHENZHEN, China, March 16, 2009—Cogo Group, Inc. (NASDAQ: COGO), a leading provider of customized design solutions for the technology manufacturing sector in China, today announced unaudited financial results for its fourth quarter and full year ended December 31, 2008. The Company reported record quarterly revenue of $82.3 million, up 16.1% year-over-year - compared to $70.9 million reported in the fourth quarter of 2007. Net income for the fourth quarter of 2008 was $0.8 million, down 87.5% from $6.1 million in the same period last year, with Non-GAAP net income down 24.1% over the same period last year.Earnings per share (“EPS”) Diluted on a U.S. GAAP basis was $0.02, and Non-GAAP EPS Diluted (excluding share-based compensation expense and acquisition related costs including amortization and impairment of intangible assets, in-process research and development, recognized deferred taxation and impairment of goodwill) was $0.18, down from $0.22 reported for the fourth quarter of 2007. For the full year 2008, the Company reported revenues of $287.2 million, a 25.7% increase compared to $228.5 million reported for 2007.2008 net income was $14.1 million, down 32.7% from $20.9 million in 2007 and EPS Diluted on a U.S. GAAP basis was $0.36 down from $0.55 reported for the prior year. Key Financial Indicators (all numbers in USD thousands, except share data) Q4 2008(1) (unaudited) Q4 2007(1) (unaudited) Percent Change Net Revenue $ 82,336 $ 70,902 16.1 % Cost of Sales $ 70,611 $ 57,069 23.7 % Gross Profit $ 11,725 $ 13,833 -15.2 % Operating Expenses $ 11,941 $ 8,303 43.8 % Net Income(2) $ 759 $ 6,059 -87.5 % EPS Diluted $ 0.02 $ 0.15 -86.7 % Non-GAAP EPS Diluted(2) $ 0.18 $ 0.22 -18.2 % (1) The US dollar amounts are calculated based on the conversion rate of US $1 to RMB 6.8225 as of December 31, 2008 and US $1 to RMB 7.2946 as of December 31, 2007. (2) Included in the Q4 2008 net income was an amount of $1.5 million in respect of share-based compensation expense in accordance with Statement of Financial Accounting Standards No. 123 (revised 2004), Share-Based Payment (“SFAS 123R”) and $4.3 million acquisition related costs including amortization and impairment of purchased intangible assets, in-process research and development, recognized deferred taxation and impairment of goodwill. Non-GAAP net income, excluding the effects of share-based compensation expense and acquisition related costs, was $6.6 million. 1 Financial Results Revenue for the fourth quarter was $82.3 million, an increase of 16.1% compared to $70.9 million reported for the same period in 2007. The revenue breakdown was as follows: $26.3 million, or 32.0% of total sales for mobile handsets, representing a 6.7% decrease year-over-year; $23.8 million, or 28.9% of total sales for telecommunications equipment, representing a 10.2% increase year-over-year, $24.4 million, or 29.6% of total sales for digital media products, representing a significant increase of 35.3% year-over-year. The Company’s service business contributed $0.8 million in revenues for the fourth quarter and accounted for 1% of total sales. During the quarter, Cogo generated revenue of $7.0 million from component sales relating to the Industrial Application Business, which management believes is among the fastest growing market in China. The Company currently targets opportunities in the electrical grid and railway sectors, and over time expects to expand into other verticals with the Industrial sector, such as cleantech, automotive, medical and security. Cost of sales, which includes the aggregate purchase of components from suppliers and the direct cost of services, was $70.6 million compared to $57.1 million, representing an increase of 23.6% year-over-year. Gross profit for the fourth quarter was $11.7 million, down 15.2% compared to $13.8 million during the fourth quarter of last year. Gross margin for the fourth quarter was 14.2% compared to 19.5% reported during the fourth quarter of 2007 due to the unfavorable product mix reflecting growing demand in the lower gross margin low-end segment of the handset market. Operating expenses, including selling, general and administrative expenses, research and development (R&D) expenses and impairment loss of goodwill and intangible assets totaled $11.9 million, up 48.0%, compared to $8.3 million reported for the fourth quarter of last year. The increase was attributable to acquisition related costs including amortization and impairment of purchased intangible assets and impairment of goodwill resulted by slowing economic environment and an increase in R&D personnel related costs and additional expenditure for new market development. Net income for the fourth quarter was $0.8 million or EPS Diluted of $0.02 on a U.S.
